--------------------------------------------------------------------------------

Exhibit 10.37

 

U.S. GEOTHERMAL INC.
____________

Consolidated Financial Statements
March 31, 2009

 

--------------------------------------------------------------------------------

[exh2.gif]

Certified Public Accountants & Business Consultants

REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM



To the Board of Directors and
Stockholders of U.S. Geothermal Inc.

We have audited the accompanying consolidated balance sheets of U.S. Geothermal
Inc. as of March 31, 2009 and 2008, and the related statements of operations and
comprehensive loss, changes in stockholders' equity and cash flows for the years
ended March 31, 2009, 2008 and 2007. We also have audited U.S. Geothermal Inc.'s
internal control over financial reporting as of March 31, 2009, based on
criteria established in Internal Control - Integrated Framework issued by the
Committee of Sponsoring Organizations of the Treadway Commission (COSO). U.S.
Geothermal Inc.'s management is responsible for these financial statements, for
maintaining effective internal control over financial reporting, and for its
assessment of the effectiveness of internal control over financial reporting,
included in the accompanying Management's Annual Report on Internal Control over
Financial Reporting. Our responsibility is to express an opinion on these
financial statements and an opinion on the company's internal control over
financial reporting based on our audits.

We conducted our audits in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audits to obtain reasonable assurance about whether the
financial statements are free of material misstatement and whether effective
internal control over financial reporting was maintained in all material
respects. Our audits of the financial statements included examining, on a test
basis, evidence supporting the amounts and disclosures in the financial
statements, assessing the accounting principles used and significant estimates
made by management, and evaluating the overall financial statement presentation.
Our audit of internal control over financial reporting included obtaining an
understanding of internal control over financial reporting, assessing the risk
that a material weakness exists, and testing and evaluating the design and
operating effectiveness of internal control based on the assessed risk. Our
audits also included performing such other procedures as we considered necessary
in the circumstances. We believe that our audits provide a reasonable basis for
our opinions.

A company's internal control over financial reporting is a process designed to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles. A company's internal control over
financial reporting includes those policies and procedures that (1) pertain to
the maintenance of records that, in reasonable detail, accurately and fairly
reflect the transactions and dispositions of the assets of the company; (2)
provide reasonable assurance that transactions are recorded as necessary to
permit the preparation of financial statements in accordance with generally
accepted accounting principles, and that receipts and expenditures of the
company are being made only in accordance with authorizations of management and
directors of the company; and (3) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use, or disposition
of the company's assets that could have a material effect on the financial
statements.

[exh002.gif]

--------------------------------------------------------------------------------

Because of its inherent limitations, internal control over financial reporting
may not prevent or detect misstatements. Also, projections of any evaluation of
effectiveness to future periods are subject to the risk that controls may become
inadequate because of changes in conditions, or that the degree of compliance
with the policies or procedures may deteriorate.

In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of U.S. Geothermal Inc. as of
March 31, 2009 and 2008 and the results of its operations and its cash flows for
the years ended March 31, 2009, 2008 and 2007, in conformity with accounting
principles generally accepted in the United States of America. Also, in our
opinion, U.S. Geothermal Inc. maintained, in all material respects, effective
internal control over financial reporting as of March 31, 2009, based on
criteria established in Internal Control - Integrated Framework issued by the
Committee of Sponsoring Organizations of the Treadway Commission (COSO).

/s/ Williams & Webster, P.S.      
Williams & Webster, P.S.
Certified Public Accountants
Spokane, Washington June 10, 2009

--------------------------------------------------------------------------------

  U.S. GEOTHERMAL INC.
CONSOLIDATED BALANCE SHEETS
(Stated in U.S. Dollars)                   March 31,     March 31,       2009  
  2008                 ASSETS                           Current:                
     Cash and cash equivalents $  3,452,091   $  4,877,252            Restricted
cash (note 4)   485,000     285,000            Receivable from subsidiary  
271,475     205,033            Accounts receivable, trade   114,424     -      
     Other current assets   135,805     85,466                     Total current
assets   4,458,795     5,452,751   Deposit on property acquisition (note 3)   -
    11,310,686   Investment in equity securities   150,169     -   Investment in
subsidiary (note 2)   17,588,888     16,745,481   Property, plant and equipment,
net of accumulated depreciation (note 5) 13,156,700 3,808,786 Intangible assets,
net of accumulated amortization (note 6)   16,184,146     3,049,229          
          Total assets $  51,538,698   $  40,366,933                 LIABILITIES
AND STOCKHOLDERS’ EQUITY             Current Liabilities:                    
 Accounts payable and accrued liabilities $  449,559   $  485,783          
 Related party accounts payable   2,491     9,218            Current portion of
capital lease obligation   10,998     -   Total current liabilities   463,048  
  495,001   Long-term Liabilities:                      Capital lease
obligation, less current portion   38,945     -            Stock compensation
payable   1,933,255     1,975,672   Total liabilities   2,435,248     2,470,673
                Commitments and Contingencies   -     -                 MINORITY
INTEREST (note 14)   678,232     -   STOCKHOLDERS’ EQUITY             Capital
stock:                      Authorized:                          250,000,000
common shares with a $0.001 par value                      Issued and
outstanding:                      55,339,253 shares at March 31, 2008 and
62,033,882 shares at March 31, 2009 62,034 55,339 Additional paid-in capital  
64,694,849     48,532,730   Accumulated other comprehensive income   95,891    
-   Accumulated deficit   (16,427,556 )   (10,691,809 )                   Total
stockholders’ equity   48,425,218     37,896,260                            
 Total liabilities and stockholders’ equity $  51,538,698   $  40,366,933  

The accompanying notes are an integral part of these consolidated financial
statements.

-1-

--------------------------------------------------------------------------------


U.S. GEOTHERMAL INC.
CONSOLIDATED STATEMENTS OF OPERATIONS AND
COMPREHENSIVE LOSS
(Stated in U.S. Dollars)                         Years Ended March 31,      
2009     2008     2007   Operating Revenues:                        San Emidio
plant energy sales $  1,416,852   $  -   $  -        San Emidio plant energy
credit sales   32,437     -     -        Land, water, and mineral rights lease  
97,098     121,742     90,206        Management fees   250,000     62,500     -
  Total operating revenues   1,796,387     184,242     90,206   Operating
Expenses:                        Loss from investment in subsidiary   8,178    
228,234     102,336        Consulting fees   121,599     112,269     67,913    
   Corporate administration and development   753,045     580,035     215,914  
     Professional and management fees   997,452     845,908     708,524      
 Salaries and wages   1,180,647     617,323     506,354        Stock based
compensation   1,614,789     1,903,635     1,129,072        Travel and promotion
  511,568     440,196     408,056        San Emidio plant operations   2,265,277
    -     -        Land lease and reservation fees   216,491     69,505     -  
Total operating expenses   7,669,046     4,797,105     3,138,169   Loss from
Operations   (5,872,659 )   (4,612,863 )   (3,047,963 )                    
Other Income (Loss):                        Foreign exchange gain (loss)  
(41,507 )   116,547     411,341        Other income (loss)   880     -     -    
   Interest income   158,771     947,130     693,738   Total other income  
118,144     1,063,677     1,105,079   Net Loss Prior to the Allocation of
Minority Interest   (5,754,515 )   (3,549,186 )   (1,942,884 ) Minority interest
in Gerlach Geothermal, LLC   18,768     -     -   Net Loss   (5,735,747 )  
(3,549,186 )   (1,942,884 ) Other Comprehensive Income:                      
 Unrealized gain on investment in equity securities   95,891     -     -  
Comprehensive Loss $  (5,639,856 ) $  (3,549,186 ) $  (1,942,884 )              
      Basic and Diluted Net Loss per Share $  (0.09 ) $  (0.06 ) $  (0.04 )    
                Weighted Average Number of Shares Outstanding for Basic and
Diluted Calculations   62,020,474     52,407,704     43,640,303  

The accompanying notes are an integral part of these consolidated financial
statements.

-2-

--------------------------------------------------------------------------------


U.S. GEOTHERMAL INC.
CONSOLIDATED STATEMENTS OF CASH FLOWS
(Stated in U.S. Dollars)
            For the Years Ended March 31,       2009     2008     2007          
            Operating Activities:                   Net loss $  (5,735,747 ) $
 (3,549,186 ) $  (1,942,884 ) Add non-cash items:                          
 Depreciation and amortization   865,057     56,769     16,511            Loss
of operations of subsidiary   8,178     228,234     133,304            Gain on
disposal of equipment   -     (2,154 )   -            Minority interest  
(18,768 )   -     -            Unrealized foreign exchange loss   34,237     -  
  -            Shares issued for other than cash   -     -     65,384          
 Stock based compensation   1,614,789     1,903,635     1,129,072   Change in
non-cash working capital items:                            Accounts receivable  
(180,866 )   (50,756 )   (154,277 )          Accounts payable and accrued
liabilities   102,707     210,790     (160,166 )          Prepaid expenses and
other assets   (50,339 )   (57,760 )   (16,277 )                   Total cash
used by operating activities   (3,360,752 )   (1,260,428 )   (929,333 )        
            Investing Activities:                          Purchases of
property, equipment and intangible assets   (21,960,096 )   (3,961,024 )  
(2,456,782 )          Cash released from (restricted by) external restrictions  
(200,000 )   5,078,400     (5,363,400 )          Cash released from escrow for
property acquisition   11,310,686     (11,310,686 )   -            Investment in
subsidiaries and equity securities   (851,585 )   (10,743,305 )   (9,917,100 )  
       Proceeds from equipment disposal   -     14,529     -          
 Investment in subsidiaries and equity securities   (88,515 )   -     4,917,100
                    Total cash used by investing activities   (11,789,510 )  
(20,922,086 )   (12,820,182 )                     Financing Activities:        
                 Principal payments on capital lease obligation   (3,507 )   -  
  -          Issuance of share capital, net of share issue cost   13,728,608    
20,300,605     20,325,177                     Total cash provided by financing
activities   13,725,101     20,300,605     20,325,177                      
Increase (Decrease) in Cash and Cash Equivalents   (1,425,161 )   (1,881,909 )  
6,575,662                       Cash and Cash Equivalents, Beginning of Period  
4,877,252     6,759,161     196,499                       Cash and Cash
Equivalents, End of Period $  3,452,091   $  4,877,252   $  6,759,161          
                                Supplemental Disclosure:                  
Non-cash investing and financing activities:                          
 Amendment to geothermal lease with common stock $  783,000   $  -   $  -      
     Transfer of property and equipment to subsidiary   -     -     1,363,714  
         Shares issued with employment agreements   -     -     65,384          
 Purchase of equipment with capital lease obligation   53,450     -     -      
     Contribution of geothermal rights by minority interest   697,000     -    
-            Purchase of property and equipment on account   145,658    
1,172,251     (1,335,714 )

The accompanying notes are an integral part of these consolidated financial
statements.

-3-

--------------------------------------------------------------------------------


U.S. GEOTHERMAL INC.
CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY
For the Year Ended March 31, 2007
(Stated in U.S. Dollars)                                            

 

  NUMBER           ADDITIONAL     CAPITAL     STOCK              

 

  OF     COMMON     PAID-IN     STOCK     PURCHASE     ACCUMULATED        

 

  SHARES     SHARES     CAPITAL     ISSUABLE     WARRANTS     DEFICIT     TOTAL
 

Balance at April 1, 2006

  18,263,844   $  18,264   $  4,954,690   $  20,134,260   $  -   $  (5,199,743 )
$  19,907,471  

Stock issued as result of employment agreements

  49,168     49     65,331     -     -     4     65,384  

Stock options granted

  -     -     978,772     -     -     -     978,772  

Shares issued for stock options and warrants exercised

  497,500     498     487,595     -     (137,806 )   -     350,287  

Capital stock issued as result of a private placement closed April 3, 2006, net
of issuance costs

  25,000,000     25,000     20,109,260     (20,134,260 )   -     -     -  

Stock purchase warrants expired

  -     -     1,186,232     -     (1,186,232 )   -     -  

Stock compensation liability

  -     -     (2,000,048 )   -     1,324,038     -     (676,010 )

Net loss for the period

  -     -     -     -     -     (1,942,884 )   (1,942,884 )

Balance at March 31, 2007

  43,810,512   $  43,811   $  25,781,832   $  -   $  -   $  (7,142,623 ) $
 18,683,020  

The accompanying notes are an integral part of these consolidated financial
statements.

-4-

--------------------------------------------------------------------------------


U.S. GEOTHERMAL INC.
CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY
For the Years Ended March 31, 2008 and 2009
(Stated in U.S. Dollars)

 

                                   

 

  NUMBER           ADDITIONAL           ACCUMULATED        

 

  OF     COMMON     PAID-IN     ACCUMULATED     COMPREHENSIVE        

 

  SHARES     SHARES     CAPITAL     DEFICIT     INCOME     TOTAL  

Balance at April 1, 2007

  43,810,512   $  43,811   $  25,781,832   $  (7,142,623 ) $  -   $  18,683,020
 

 

                                   

Capital stock issued as result of a private placement closed June 5, 2007, net
of issuance costs

  9,090,900     9,091     17,757,681     -     -     17,766,772  

Shares issued for stock options and warrants exercised

  2,437,841     2,437     4,255,203     -     -     4,257,640  

Stock compensation liability

  -     -     738,014     -     -     738,014  

Net loss for the year

  -     -     -     (3,549,186 )   -     (3,549,186 )

Balance, March 31, 2008

  55,339,253     55,339     48,532,730     (10,691,809 )   -     37,896,260  

Capital stock issued as result of a private placement closed April 28, 2008, net
of issuance costs

  6,382,500     6,383     13,711,784     -     -     13,718,167  

Capital stock issued for amendment to royalty agreement with the Kosmos Company

  290,000     290     782,710     -     -     783,000  

Shares issued for stock options and warrants exercised

  22,134     22     10,418     -     -     10,440  

Adjustment to entitlement shares from Consolidated Mango and US Cobalt stock
consolidations

  (5 )   -     -     -     -     -  

Stock compensation liability

  -     -     1,657,207     -     -     1,657,207  

Unrealized gain on investment

  -     -     -     -     95,891     95,891  

Net loss for the year

  -     -     -     (5,735,747 )   -     (5,735,747 )

 

                                   

Balance at March 31, 2009

  62,033,882   $  62,034   $  64,694,849   $  (16,427,556 ) $  95,891   $
 48,425,218  

The accompanying notes are an integral part of these consolidated financial
statements.

-5-

--------------------------------------------------------------------------------

U.S. GEOTHERMAL INC.
NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009
(Stated in U.S. Dollars)

NOTE 1 - ORGANIZATION AND DESCRIPTION OF BUSINESS

When U.S. Cobalt Inc. (“GTH” or the “Company”) completed a reverse take-over on
December 19, 2003, the former stockholders of U.S. Geothermal Inc. (“GEO –
Idaho”) a company incorporated on February 26, 2002 in the State of Idaho,
U.S.A. acquired control of GTH. In connection with the transaction, U.S. Cobalt
Inc. changed its name to U.S. Geothermal Inc. and consolidated its common stock
on a one new to five old basis. All references to common shares in these
financial statements have been restated to reflect the rollback of common stock.

The Company was created to acquire property, construct power plants, and manage
the operations of those plants that utilize geothermal resources to produce
energy. The Company’s operations have been, primarily, focused in the Western
United States of America.

All references to “dollars” or “$” are to United States dollars and all
references to $ CDN are to Canadian dollars.

Basis of Presentation


The Company consolidates subsidiaries that it controls (more-than-50% owned) and
entities over which control is achieved through means other than voting rights.
These consolidated financial statements include the accounts of the Company and
its wholly owned subsidiaries. The accounts of the following companies are
consolidated in these financial statements:

  i)

U.S. Geothermal Inc. (incorporated in the State of Delaware);

      ii)

U.S. Geothermal Inc. (incorporated in the State of Idaho);

      iii)

Gerlach Geothermal LLC (organized in the State of Delaware);

      iv)

U.S. Geothermal Services, LLC (organized in the State of Delaware);

      v)

USG Nevada LLC (organized in the State of Delaware);

      vi)

USG Gerlach LLC (organized in the State of Delaware); and

      vii)

U.S. Geothermal Guatemala, S.A.

All intercompany transactions are eliminated upon consolidation.

Raft River Energy I LLC, previously a 100% owned subsidiary, was consolidated
through July 2006, after which the entity is recorded under the equity method.
See Consolidation of Variable Interest Entities in Note 2 for further
discussion.

In cases where the Company owns a majority interest in an entity but does not
own 100% of the interest in the entity it recognizes a minority interest. The
Company will recognize 100% of the assets and liabilities of the entity, and
disclose the minority’s interest. The statements of operations will consolidate
the subsidiary’s full operations, and will separately disclose the elimination
of the minority’s allocation of profits and losses.

-6-

--------------------------------------------------------------------------------

NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES

The following are summarized accounting policies considered to be significant by
the Company’s management:

Accounting Method


The Company’s financial statements are prepared using the accrual basis of
accounting in accordance with accounting principles generally accepted in the
United States of America (“U.S. GAAP”) and have been consistently applied in the
preparation of the consolidated financial statements.

Use of Estimates


The preparation of financial statements in accordance with generally accepted
accounting principles requires the use of estimates and assumptions that affect
the reported amounts of assets and liabilities, disclosure of contingent assets
and liabilities known to exist as of the date the consolidated financial
statements are published, and the reported amounts of revenues and expenses
during the reporting period. Uncertainties with respect to such estimates and
assumptions are inherent in the preparation of the Company’s financial
statements; accordingly, it is possible that the actual results could differ
from these estimates and assumptions and could have a material effect on the
reported amounts of the Company’s consolidated financial position and
consolidated results of operations.

Cash and Cash Equivalents


The Company considers all unrestricted cash, short-term deposits, and other
investments with original maturities of no more than ninety days when acquired
to be cash and cash equivalents for the purposes of the statement of cash flows.
Discussion regarding restricted cash is included in Note 4. All investments held
by the Company are highly liquid and available on demand.

Trade Accounts Receivable Allowance for Doubtful Accounts

Management estimates the amount of trade accounts receivable that may not be
collectible and records an allowance for doubtful accounts, accordingly. The
allowance is an estimate based upon aging of receivable balances, historical
collection experience, and the periodic credit evaluations of our customers’
financial condition. Receivable balances are written off when we determine that
the balance is uncollectible. As of March 31, 2009, there were no balances that
were over 90 days past due and no balance in allowance for doubtful accounts was
recognized.

Concentration of Credit Risk


The Company’s cash and cash equivalents, including restricted cash, consisted of
commercial bank deposits, money market accounts, and petty cash. Cash deposits
are held in a commercial bank in Boise, Idaho. The accounts are guaranteed by
the Federal Deposit Insurance Corporation (“FDIC”) up to $250,000 per legal
entity (after December 31, 2009, deposits will be insured up to $100,000 per
account). At March 31, 2009, the Company held deposits of $19,620 that were not
subject to FDIC insurance. The money market funds totaled $3,464,906, and are
not subject to deposit insurance.

-7-

--------------------------------------------------------------------------------

NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)

Marketable Securities


We determine the appropriate classification of marketable securities at the time
of purchase and reevaluate this designation as of each balance sheet date. We
classify these securities as either held-to-maturity, trading, or
available-for-sale in accordance with Statement of Financial Accounting
Standards No. 115 (“SFAS No. 115”), “Accounting for Certain Investments in Debt
and Equity Securities.” As of March 31, 2009, all marketable securities and
restricted investments were classified as available-for-sale securities. The
Company classifies its investments as “available for sale” because it expects to
possibly sell some securities prior to maturity. The Company's investments are
subject to market risk, primarily interest rate and credit risk. The fair value
of investments is determined using observable or quoted market prices for those
securities.

Available-for-sale securities are carried at fair value, with unrealized gains
and losses included as a component of accumulated other comprehensive income
(loss). Realized gains and losses, declines in value judged to be other than
temporary and interest on available-for-sale securities are included in net
income. The cost of securities sold is based on the specific identification
method.

Consolidation of Variable Interest Entities


The Company has a significant interest in Raft River Energy I, LLC (“RREI”),
which has been determined to be a variable interest entity as defined by FASB
Interpretation No. 46(R) (“FIN 46(R)”). RREI’s purpose is to hold the financial
interests of the first phase of the Raft River project for the construction of a
geothermal power plant.

RREI resulted from an August 9, 2006 agreement between the Company and Raft
River Holdings, LLC, a subsidiary of the Goldman Sachs Group, for construction
financing of Phase I of the Raft River project. To accommodate the construction
financing, the Company sold 50% of its ownership in Raft River Energy to Raft
River Holdings, LLC. As a result of the agreements, the Company was required to
contribute cash and property sufficient to complete a 10 megawatt power plant,
and Raft River Holdings was required to contribute $34,170,100.

As of March 31, 2009, the Company has contributed $17,953,640 in cash and
property to the project, while Raft River Holdings, LLC has contributed
$34,170,100. As a result, Raft River Holdings, LLC has been designated the
primary beneficiary.

For periods prior to August 2006, the Company was the 100% owner of RREI and
consolidated the loss. For the period August 2006 to September 2008, U.S.
Geothermal Inc. recorded RREI under the equity method of accounting for
investments in subsidiaries based on the monthly capital contribution ratio,
which averaged 34.46% for the year ended March 31, 2009.

-8-

--------------------------------------------------------------------------------

NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)

Consolidation of Variable Interest Entities (Continued)

RREI’s latest audited financial information is summarized as follows:

    As of November     As of November       28, 2008     30, 2007              
  Total current assets $  1,994,238   $  234,382   Property and equipment  
50,016,779     50,055,675     $  52,011,017   $  50,290,057                
Total liabilities $  1,434,413   $  4,252,786   Total members’ equity  
50,576,604     46,037,271     $  52,011,017   $  50,290,057  


    Fiscal Year     Fiscal Year       Ended     Ended       November 28,    
November 30,       2008     2007                 Operating revenues $  4,880,303
  $  96,743   Operating loss   (380,958 )   (929,615 ) Net loss   (448,593 )  
(834,234 )               U.S. Geothermal Inc., portion of net loss $  (156,060 )
$  (161,092 )

RREI began commercial operations on January 3, 2008. Due to start up issues,
RREI experienced an operating loss for the fiscal year ended November 28, 2008.
RREI reported net income of $412,169 for the last six months ended March 27,
2009.

Property, Plant and Equipment

Property, plant and equipment are recorded at historical cost. Depreciation is
calculated on a straight-line basis over the estimated useful life of the asset.
Where appropriate, terms of property rights and revenue contracts can influence
the determination of estimated useful lives.

The Company expenses all costs related to the development of geothermal reserves
prior to the establishment of proven and probable reserves. Once a resource is
considered to be proven, then costs of acquisition and development are
capitalized on an area-of-interest basis. If an area of interest is subsequently
abandoned, those costs are charged to income in the year of abandonment.

Impairment of Long-Lived Assets

The Company evaluates its long-term assets annually for impairment or when
circumstances or events occur that may impact the fair value of the assets. The
fair value of geothermal property is primarily evaluated based upon the present
value of expected revenues directly associated with those assets. An impairment
loss would be recognized if the carrying amount of a capitalized asset is not
recoverable and exceeds its fair value. Management believes that there have not
been any circumstances that have warranted the recognition of losses due to the
impairment of long-lived assets as of March 31, 2009.

Stock Options Granted to Employees and Non-employees

For stock-based compensation, the Company adopted Statement of Financial
Accounting Standards No. 123 (revised 2004), “Share-Based Payment” (“SFAS
123(R)”), which requires the measurement of the value of employee services
received in exchange for an award of an equity instrument based on the
grant-date fair value of the award. For employees, directors and officers, the
fair value of the awards are expensed over the vesting period. The current
vesting period for all options is eighteen months.

-9-

--------------------------------------------------------------------------------

NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)

Stock Options Granted to Employees and Non-employees (Continued)

For non-employee stock-based compensation, the Company adopted EITF Issue No.
96-18, “Accounting for Equity Instruments That Are Issued to Other Than
Employees for Acquiring, or in Conjunction with Selling, Goods or Services” and
EITF Issue No. 00-18, “Accounting Recognition for Certain Transactions involving
Equity Instruments Granted to Other Than Employees.” Non-employee stock options
have been granted, at the Board of Director’s discretion, to select vendors as a
bonus for exceptional performance. Prior to issuance of the awards, the Company
was not under any obligation to issue the stock options. Subsequent to the
award, the recipient was not obligated to perform any services. Therefore, the
fair value of these options was expensed on the grant date, which was also the
measurement date.

The Company accounts for stock-based compensation in accordance with SFAS
123(R). Under the fair value recognition provisions of this statement,
share-based compensation cost is measured at the grant date based on the value
of the award and is recognized as expense over the vesting period. Determining
the fair value of share-based awards at the grant date requires judgment. In
addition, judgment is also required in estimating the amount of share-based
awards that are expected to be forfeited. If actual results differ significantly
from these estimates, stock-based compensation expense and our results of
operations could be materially impacted.

Earnings Per Share


The Company has adopted Statement of Financial Accounting Standard No. 128
“Earnings per Share” (“SFAS 128”), which provides for calculation of "basic" and
"diluted" earnings per share. Basic earnings per share includes no dilution and
is computed by dividing net income available to common shareholders by the
weighted average common shares outstanding for the period. Diluted earnings per
share reflect the potential dilution of securities that could share in the
earnings of an entity similar to fully diluted earnings per share. Although
there were common stock equivalents outstanding at March 31, 2009 and 2008, they
were not included in the calculation of earnings per share because their
inclusion would have been considered anti-dilutive.

Financial Instruments


The Company’s financial instruments consist of cash and cash equivalents, trade
account and other receivables, refundable tax credits, and accounts payable and
accrued liabilities. Unless otherwise noted, it is management’s opinion that the
Company is not exposed to significant interest, currency or credit risks arising
from these financial instruments. The fair values of these financial instruments
approximate their carrying values, unless otherwise noted.

Refundable tax credit is comprised of Goods and Services Tax (“GST”) which is
refundable from the Government of Canada and is included in other current
assets.

The Company’s functional currency is the U.S. dollar. Monetary items are
converted into U.S. dollars at the rate prevailing at the balance sheet date.
Resulting gains and losses are generally included in determining net income for
the period in which exchange rates change.

Foreign Operations


The accompanying balance sheet contains certain recorded Company assets
(principally cash) in a foreign country (Canada). Although Canada is considered
economically stable, it is always possible that unanticipated events in Canada
could disrupt the Company’s operations.

-10-

--------------------------------------------------------------------------------

NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)

Provision for Taxes


Income taxes are provided based upon the liability method of accounting pursuant
to Statement of Financial Accounting Standards No. 109, “Accounting for Income
Taxes” (“SFAS 109”). Under this approach, deferred income taxes are recorded to
reflect the tax consequences in future years of differences between the tax
basis of assets and liabilities and their financial reporting amounts at each
year-end. A valuation allowance is recorded against deferred tax assets if
management does not believe the Company has met the “more likely than not”
standard imposed by SFAS 109 to allow recognition of such an asset.

At March 31, 2009, the Company had net deferred tax assets calculated at an
expected rate of 34% of approximately $3,774,000 (March 31, 2008 - $2,354,160)
principally arising from net operating loss carry forwards and stock
compensation. As management of the Company cannot determine that it is more
likely than not that the Company will realize the benefit of the net deferred
tax asset, a valuation allowance equal to the net deferred tax asset was
recorded at March 31, 2009.

The significant components of the deferred tax asset at March 31, 2009 and 2008
were as follows:

    March 31,     March 31,       2009     2008   Estimated net operating loss
carry forward $  11,100,000   $  6,924,000                 Deferred tax asset $
 3,774,000   $  2,354,160   Deferred tax asset valuation allowance   (3,774,000
)   (2,354,160 ) Net deferred tax asset $  -   $  -  

At March 31, 2009, the Company has net operating loss carry forwards of
approximately $11,100,000 ($6,924,000 in March 31, 2008), which expire in the
years 2023 through 2027. The change in the allowance account from March 31, 2008
to March 31, 2009 was $1,419,840.

Although we believe that our estimates are reasonable, no assurance can be given
that the final tax outcome of these matters will not be different than that
which is reflected in our tax provisions. Ultimately, the actual tax benefits to
be realized will be based upon future taxable earnings levels, which are very
difficult to predict.

Accounting for Income Tax Uncertainties and Related Matters

We may be assessed penalties and interest related to the underpayment of income
taxes. Such assessments would be treated as a provision of income tax expense on
our financial statements. For the year ended March 31, 2009, no income tax
expense has been realized as a result of our operations and no income tax
penalties and interest have been accrued related to uncertain tax positions. The
Company files income tax returns in the U.S. federal jurisdiction and in the
State of Idaho. The Company will be required to file state income tax returns in
the State of Oregon in future years. These filings are subject to a three year
statute of limitations. Our evaluation of income tax positions included the
fiscal years ended March 31, 2009, 2008, 2007 and 2006 which could be subject to
agency examinations as of March 31, 2009. No filings are currently under
examination. No adjustments have been made to reduce our estimated income tax
benefit at fiscal year end. Any valuations relating to these income tax
provisions will comply with the principles defined in Financial Accounting
Standards No. 157, Fair Value Measurements.

-11-

--------------------------------------------------------------------------------

NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued)

Revenue


Revenue Recognition

The energy sales revenue is recognized when the power is produced and delivered
to the customer under the terms defined in the Power Purchase Agreements
(“PPA”). Management fee income is recognized when the services have been
provided. Royalties and Lease revenues are recognized as the resource has been
utilized and other contractual obligations have been met. Revenues from energy
credits sales are recognized when the Company has met the terms of certain
energy sales agreements with a financially capable buyer and has met the
applicable governing regulations.

Revenue Source

All of the Company’s direct and indirect operating revenues originate from
energy production from its interests in geothermal power plants located in the
states of Idaho and Nevada. All of the management fees and royalty revenues are
earned from its subsidiary located in South Eastern Idaho. All of the power
sales are earned from a power plant located in North Western Nevada.

Reclassifications


Certain amounts reported in operating revenues in the fiscal year ended March
31, 2007, were reclassified from other revenues to conform with the current
presentation. These reclassifications have resulted in no changes to the
Company’s accumulated deficit and net losses presented.

Recent Accounting Pronouncements


Hierarchy of Generally Accepted Accounting Principles

During May 2008, the FASB issued Financial Accounting Standards No. 162, The
Hierarchy of Generally Accepted Accounting Principles No. 162 (“SFAS 162”). SFAS
162 is intended to improve financial reporting by identifying a consistent
framework, or hierarchy, for selecting accounting principles to be used in
preparing financial statements that are presented in conformity with U.S.
generally accepted accounting principles for nongovernmental entities. The
Company does not expect the adoption of this standard to have a direct material
impact on its consolidated financial position or consolidated results of
operations.

Guaranteed Insurance Contracts

In May 2008, the FASB issued SFAS 163, Accounting for Financial Guarantee
Insurance Contracts - an interpretation of FASB Statement No. 60 (“SFAS 163”).
SFAS 163 is generally effective for financial statements issued for fiscal years
beginning after December 15, 2008. The Company does not expect that SFAS 163
will have an impact on its financial position or results of operations.

Determining Whether an Instrument (or Embedded Feature) Is Indexed to an
Entity’s Own Stock

During June 2008, the FASB issued EITF Issue No. 07-5, “Determining Whether and
Instrument (or an Embedded Feature) Is Indexed to an Entity’s Own Stock.” EITF
07-5 provides that an entity should use a two step approach to evaluate whether
an equity-linked financial instrument (or embedded feature) is indexed to its
own stock, including evaluating the instrument’s contingent exercise and
settlement provisions. It also clarifies on the impact of foreign currency
denominated strike prices and market-based employee stock option valuation
instruments on the evaluation. EITF 07-5 is effective for fiscal years beginning
after December 15, 2008. The Company has not yet determined whether this update
will have a material impact on its financial statements.

NOTE 3 – ESCROW DEPOSIT ON ACQUISITION

On April 1, 2008, the Company transferred $11,310,686 to the seller from an
escrow account related to the acquisition of the geothermal assets located in
North Western Nevada.

-12-

--------------------------------------------------------------------------------

NOTE 4 – RESTRICTED CASH


The Company maintains cash balances that are restricted under Letter of Credit
covenants for State and Federal well bonding requirements. These bonds renew on
an annual basis. Restricted cash balances and explanations of the nature of the
restrictions are summarized as follows:

    March 31,   State Agency   2009     2008                 Idaho Department of
Water Resources, Geothermal Well Bond $  260,000   $  260,000   State of Nevada
Division of Minerals, Statewide Drilling Bond   50,000     -   Bureau of Land
Management, Geothermal Lease Bonds   150,000     -   Oregon Department of
Geology and Mineral Industries, Mineral Land and Reclamation Program   25,000  
  25,000   $  485,000   $  285,000  

These bonding requirements ensure that the Company has sufficient financial
resources to construct, operate & maintain geothermal wells while safeguarding
subsurface, surface and atmospheric resources from unreasonable degradation, and
to protect ground water aquifers and surface water sources from contamination.
Other future costs of environmental remediation cannot be reasonably estimated
and have not been recorded.

NOTE 5 - PROPERTY, PLANT AND EQUIPMENT

Effective May 1, 2008, the Company acquired a production plant and wells located
in the San Emidio Desert area north of Reno, Nevada for approximately $4.5
million from Empire Geothermal Power LLC and Michael B. Stewart. The power plant
is comprised of four binary cycle units, a wet cooling tower and nine geothermal
wells developed in a proven geothermal reservoir. The Company began the
expansion of the San Emidio well field with drilling activities that totaled
over $1.9 million. The San Emidio well project was still under construction at
March 31, 2009.

Construction costs at our project located near Neal Hot Springs, Oregon totaled
approximately $2.2 million.

Significant purchases of vehicle furniture and equipment included 3 light
trucks, a flow rate separator tank and a rough terrain forklift that amounted to
$72,676, $65,415 and $53,450; respectively.

As described in note 14, the Company contributed $300,000 in geothermal and
mineral rights to a newly formed company, and the other partner contributed
$697,000 in geothermal leases and mineral rights.

-13-

--------------------------------------------------------------------------------

NOTE 5 - PROPERTY, PLANT AND EQUIPMENT (Continued)

Property, plant and equipment categories are summarized as follows:

    March 31,       2009     2008                 Land $  384,000   $  384,000  
Power production plant and improvements   1,329,527     -   Wells   3,617,312  
  -   Vehicles, furniture and equipment   704,887     402,660       6,035,726  
  786,660                  Less: accumulated depreciation   (686,471 )   (73,980
)     5,349,255     712,680   Construction in progress   7,807,445     3,096,106
                  $  13,156,700   $  3,808,786  

The construction in progress consists of development activities at Raft River
Unit II, Idaho, Neal Hot Springs, Oregon and San Emidio, Nevada.

Depreciation expense was charged to operations for the years ended March 31,
2009, 2008 and 2007 amounted to $865,057, $56,769 and $16,511; respectively.

NOTE 6 – INTANGIBLE ASSETS


During the year ended March 31, 2009, the Company acquired 28,358 acres of
geothermal energy leases and certain ground water rights from Empire Geothermal
Power LLC and Michael B. Stewart for approximately $12.1 million. These
geothermal energy leases and ground water rights are all located north of Reno,
Nevada. Intangible assets are summarized as follows:

    March 31,       2009     2008                 Surface water rights $
 4,766,341   $  1,146,003   Geothermal water rights   11,670,371     1,903,226  
    16,436,712     3,049,229                  Less: accumulated amortization  
(252,566 )   -     $  16,184,146   $  3,049,229  

Amortization expense was charged to operations for the years ended March 31,
2009, 2008 and 2007 amounted to $252,566, $0 and $0; respectively.

-14-

--------------------------------------------------------------------------------

NOTE 7 - CAPITAL LEASE OBLIGATION


Effective November 10, 2008, the Company entered into a capital lease obligation
for the purchase of a forklift that is payable in monthly payments of $1,193
including interest to Wells Fargo Equipment, Inc. The contract includes a
purchase option of $5,345 at the end of the lease term scheduled for November
2012. The calculated interest rate was 7.37% per annum. The schedule of minimum
lease payments is as follows:

Period Ended March 31,   Principal     Interest     Totals                      
2010 $  10,998   $  3,318   $  14,316   2011   11,837     2,479     14,316  
2012   12,736     1,580     14,316   2013   14,372     517     14,889     $
 49,943   $  7,894   $  57,837  

NOTE 8 - CAPITAL STOCK


The Company is authorized to issue 250,000,000 shares of common stock. All
shares have equal voting rights, are non-assessable and have one vote per share.
Voting rights are not cumulative and, therefore, the holders of more than 50% of
the common stock could, if they choose to do so, elect all of the directors of
the Company.

During the quarter ended March 31, 2009, the Company verified an adjustment of 5
shares required for entitlement shares to be issued for the stock consolidations
of Consolidated Mango (1999) and US Cobalt (2003) shares. These shares remain in
escrow until the Consolidated Mango and US Cobalt shares are redeemed for U.S.
Geothermal Inc. common shares.

During the quarter ended December 31, 2008, the Company issued 22,134 common
shares to an officer of the Company upon exercise of stock options at a strike
price of $0.60 CDN.

During the quarter ended June 30, 2008, the Company entered into an agreement
with a Canadian investment dealer, in which an underwriter agreed to purchase
4,260,000 units of the Company’s equity interests. Each unit comprised one
common share of the Company’s stock and one half of one common share purchase
warrant. The initial offering, completed on April 28, 2008, generated gross
proceeds $10,011,000 CDN (approximately $10,154,458) at a price of $2.35 CDN per
share. Each warrant will entitle the holder the right to acquire one additional
common share of the Company for a period of 24 months following the closing of
the offering for $3.00 per share. In addition, the Underwriters exercised their
option to purchase an additional 2,122,500 units at the issue price of the
offering, resulting in the issuance of a total of 6,382,500 units for aggregate
gross proceeds of approximately $15 million CDN.

During the quarter ended June 30, 2008, the Company issued 290,000 common shares
at a price of $2.70 per share to the Kosmos Company in exchange for a favorable
amendment to the existing royalty agreement. The royalty agreement is applicable
to the operations of the newly acquired San Emidio plant.

During the quarter ended March 31, 2008, the Company issued 56,667 common shares
to officers, employees and consultants upon exercise of stock options at strike
prices ranging from $0.72 CDN to $0.90 CDN (average $0.92) .

During the quarter ended December 31, 2007, the Company issued 1,854,141 common
shares upon the exercise of 222,550 stock options and 1,631,591 broker
compensation options in both U.S. and Canadian dollars. Shares of 15,000 were
issued at an exercise price of $2.41. Shares of 1,680,050 were issued at
exercise prices that ranged between $0.61 to $1.02 ($0.60 to $1.00 CDN). Shares
issued from stock purchase warrants, amounted to 159,091 shares at an exercise
price of $2.08.

-15-

--------------------------------------------------------------------------------

NOTE 8 - CAPITAL STOCK (Continued)

During the quarter ended December 31, 2007, the Company issued 235,833 common
shares to officers, employees and consultants upon exercise of stock options at
strike prices ranging from $0.60 CDN to $1.40 CDN (average $1.03) .

NOTE 9 - STOCK BASED COMPENSATION


The Company has a stock option plan (the “Stock Option Plan”) for the purpose of
attracting and motivating directors, officers, employees and consultants of the
Corporation and advancing the interests of the Corporation. The Stock Option
Plan is a 10% rolling plan approved by shareholders in September 2006, whereby
the Company can grant options to the extent of 10% of the current outstanding
common shares. Under the plan, all forfeited and exercised options can be
replaced with new offerings. As of March 31, 2009, the Company can issue stock
option grants totaling up to 6,203,388 shares. Options are granted for a term of
up to five years from the date of grant. Stock options granted generally vest
over a period of eighteen months, with 25% vesting on the date of grant and 25%
vesting every six months thereafter. Effective April 1, 2007, all grants will be
stated in U.S. dollars. The Company recognizes compensation expense using the
straight-line method of amortization. Historically, the Company has issued new
shares to satisfy exercises of stock options and the Company expects to issue
new shares to satisfy any future exercises of stock options. At March 31, 2009,
the Company had 4,239,250 options granted and outstanding.

During the quarter ended March 31, 2009, Company stock options of 188,494
granted to employees and consultants exercisable at a price of $0.60 CDN expired
without exercise.

During the quarter ended September 30, 2008, the Company granted 95,000 stock
options to employees exercisable at a price of $1.78 until August 9, 2013.

During the quarter ended June 30, 2008, the Company granted 1,505,000 stock
options to consultants and employees exercisable at a price of $2.22 until May
19, 2013.

During the quarter ended September 30, 2007, the Company granted 775,000 stock
options to consultants and employees exercisable at a price of $2.41 until
January 22, 2012.

-16-

--------------------------------------------------------------------------------

NOTE 9 - STOCK BASED COMPENSATION (Continued)

The following table reflects the summary of stock options outstanding at March
31, 2007 and changes during the years ended March 31, 2008 and 2009:

          Weighted     Weighted                   Average     Average    
Aggregate       Number of     Exercise     Fair     Intrinsic       shares under
    Price Per     Value     Value       options     Share     (US)     (US)    
                        Balance outstanding, March 31, 2006   1,065,628   $
 0.69 CDN   $  0.37   $  399,146        Forfeited   (145,000 )   0.86 CDN    
0.62     (90,487 )      Exercised   (152,500 )   0.63 CDN     0.30     (46,427 )
     Granted   2,168,000     1.05 CDN     0.99     2,140,719   Balance
outstanding, March 31, 2007   2,936,128   $  0.96 CDN   $  0.82   $  2,402,951  
                               Forfeited   (5,000 )   1.00 CDN     0.80    
(4,000 )      Exercised   (806,250 )   0.83 CDN     0.63     (511,494 )    
 Granted   775,000     2.41     1.95     1,513,964   Balance outstanding, March
31, 2008   2,899,878     1.35 CDN     1.17     3,401,421        Forfeited  
(238,494 )   0.98     0.63     (151,013 )      Exercised   (22,134 )   0.60 CDN
    0.28     (6,093 )      Granted   1,600,000     2.19     1.22     1,952,000  
Balance outstanding, March 31, 2009   4,239,250   $  1.62   $  1.23   $
 5,196,315  

The fair value of each option award is estimated on the date of grant using the
Black-Scholes option-pricing model using the assumptions noted in the following
table. Expected volatilities are based on historical volatility of the Company’s
stock. The Company uses historical data to estimate option volatility within the
Black-Scholes model. The expected term of options granted represents the period
of time that options granted are expected to be outstanding, based upon past
experience and future estimates and includes data from the Plan. The risk-free
rate for periods within the expected term of the option is based upon the U.S.
Treasury yield curve in effect at the time of grant. The Company currently does
not foresee the payment of dividends in the near term.

The fair value of the stock options granted was estimated using the
Black-Scholes option-pricing model and is amortized over the vesting period of
the underlying options. The assumptions used to calculate the fair value are as
follows:

    Year Ended March 31,       2009     2008     2007                      
Dividend yield   0     0     0   Expected volatility   71-82%     77-140%    
82-149%   Risk free interest rate   1.74-2.23%     1.74-5.10%     3.94-4.2%  
Expected life (years)   3.25     3.18     3.36  

Changes in the subjective input assumptions can materially affect the fair value
estimate and, therefore, the existing models do not necessarily provide a
reliable measure of the fair value of the Company’s stock options.

-17-

--------------------------------------------------------------------------------

NOTE 9 - STOCK BASED COMPENSATION (Continued)

The following table summarizes information about the stock options outstanding
at March 31, 2009:

    OPTIONS OUTSTANDING                                     REMAINING     NUMBER
OF         EXERCISE     NUMBER OF     CONTRACTUAL     OPTIONS     INTRINSIC  
PRICE     OPTIONS     LIFE (YEARS)     EXERCISABLE     VALUE                    
              $ 0.72   CDN     12,500     0.58     12,500   $  5,325   0.90  
CDN     237,500     0.58     237,500     118,332   1.00   CDN     1,443,000    
2.00     1,443,000     1,465,385   1.15   CDN     78,750     2.33     78,750    
86,626   1.40   CDN     157,500     2.83     157,500     139,271   1.78        
95,000     4.48     47,500     40,586   2.22         1,505,000     4.12    
752,500     917,596   2.41         710,000     3.33     710,000     501,598    
                              $ 1.62         4,239,250     2.98     3,439,250  
$  3,274,719  

The weighted average exercise price and remaining contractual term of options
currently exercisable as of March 31, 2009 are $1.48 and 2.72 years;
respectively.

The following table summarizes information about the stock options outstanding
at March 31, 2008:

    OPTIONS OUTSTANDING                                     REMAINING     NUMBER
OF         EXERCISE     NUMBER OF     CONTRACTUAL     OPTIONS     INTRINSIC  
PRICE     OPTIONS     LIFE (YEARS)     EXERCISABLE     VALUE                    
              $ 0.60   CDN     210,628     0.83     210,628   $  59,807   0.72  
CDN     67,500     1.58     67,500     28,756   0.85   CDN     20,000     3.00  
  20,000     10,716   0.90   CDN     182,500     1.58     182,500     90,929  
1.00   CDN     1,423,000     3.00     1,423,000     1,445,075   1.15   CDN    
78,750     3.33     78,750     86,626   1.40   CDN     157,500     3.83    
118,125     139,271   2.41         760,000     4.33     380,000     536,922    
                              $ 1.35   CDN     2,899,878     3.12     2,480,503
  $  2,398,102  

-18-

--------------------------------------------------------------------------------

NOTE 9 - STOCK BASED COMPENSATION (Continued)

The weighted average exercise price and remaining contractual term of options
currently exercisable as of March 31, 2008 are $1.19CDN and 2.93 years;
respectively.

A summary of the status of the Company’s nonvested stock options outstanding at
March 31, 2007 and changes during the fiscal years ended March 31, 2008 and 2009
are presented as follows:

          Weighted     Weighted             Average Grant     Average      
Number of     Date Fair Value     Grant Date       Options     Per Share    
Fair Value                           Nonvested, March 31, 2006   142,500   $
 0.69   CDN   $  0.37        Granted   2,168,000     1.05   CDN     0.54      
 Vested   (1,094,000 )   0.63   CDN     0.29        Forfeited   (145,000 )  
0.86   CDN     0.62   Nonvested, March 31, 2007   1,071,500     0.96   CDN    
0.82                                Granted   775,000     2.41         1.54    
   Vested   (1,422,125 )   2.15         1.37        Forfeited   (5,000 )   1.00
  CDN     0.80   Nonvested, March 31, 2008   419,375     1.12   CDN     1.43    
   Granted   1,600,000     2.19         1.22        Vested   (980,881 )   2.25  
      1.26        Forfeited   (238,494 )   0.98         0.63   Nonvested, March
31, 2009   800,000   $  2.19       $  1.20  

As of March 31, 2009, there was $546,134 of total unrecognized compensation cost
related to nonvested share-based compensation arrangements granted under the
Plan. That cost is expected to be recognized over a weighted-average period of
1.5 years. The total fair value of shares vested at March 31, 2009 and 2008 was
$1,614,789 and $1,903,635; respectively.

Stock Purchase Warrants


At March 31, 2009, broker warrants at an exercise price of $2.34 totalled
191,475 and share purchase warrants at an exercise price of $3.00 remained
outstanding. These warrants expire April 28, 2010.

During the quarter ended December 31, 2008, 295,454 broker warrants at an
exercise price of $2.08 expired without exercise.

During the quarter ended June 30, 2008, the Company issued 191,475 broker
warrants at an exercise price of $2.34 and 3,191,250 share purchase warrants at
an exercise price of $3.00 as part of the private placement of 6,382,500 common
shares completed April 28, 2008.

At June 30, 2007, 454,545 share purchase warrants at an exercise price of $2.08
were issued to compensate brokers resulting from the private placement of
9,090,900 common shares issued June 5, 2007. During the quarter ended December
31, 2007, stock purchase warrants representing 159,091 common shares at an
exercise price of $2.08 were exercised.

NOTE 10 – FAIR VALUE MEASUREMENT


On April 1, 2008, the Company adopted the provisions of SFAS No. 157 related to
its financial assets and liabilities measured at fair value on a recurring
basis. SFAS No. 157 establishes a fair value hierarchy that prioritizes the
inputs used to measure fair value. The hierarchy gives the highest priority to
unadjusted quoted prices in active markets for identical assets or liabilities
(Level 1 measurement) and the lowest priority to unobservable inputs (Level 3
measurement).

-19-

--------------------------------------------------------------------------------

NOTE 10 – FAIR VALUE MEASUREMENT (Continued)

The three levels of the fair value hierarchy defined by SFAS No. 157 are as
follows:

Level 1 – Quoted prices are available in active markets for identical assets or
liabilities. Active markets are those in which transactions for the asset or
liability occur with sufficient frequency and volume to provide pricing
information on an ongoing basis.

Level 2 – Pricing inputs are other than quoted prices in active markets included
in Level 1, which are either directly or indirectly observable as of the
reporting date. Level 2 includes those financial instruments that are valued
using models or other valuation methodologies. These models are primarily
industry-standard models that consider various assumptions, including quoted
forward prices for commodities, time value, volatility factors, and current
market and contractual prices for the underlying instruments, as well as other
relevant economic measures. Substantially all of these assumptions are
observable in the marketplace throughout the full term of the instrument, can be
derived from observable data or are supported by observable levels at which
transactions are executed in the marketplace.

Level 3 – Pricing inputs include significant inputs that are generally
unobservable from objective sources. These inputs may be used with internally
developed methodologies that result in management’s best estimate of fair value.
Level 3 instruments include those that may be more structured or otherwise
tailored to the Company’s needs.

As required by SFAS No. 157, financial assets and liabilities are classified in
their entirety based on the lowest level of input that is significant to the
fair value measurement. The Company’s assessment of the significance of a
particular input to the fair value measurement requires judgment, and may affect
the valuation of fair value assets and liabilities and their placement within
the fair value hierarchy levels.

The following table discloses by level within the fair value hierarchy the
Company’s assets and liabilities measured and reported on the Consolidated
Balance Sheet as of March 31, 2009 at fair value on a recurring basis:

    Total     Level 1     Level 2     Level 3   Assets:                        
Money market accounts $  3,464,906   $  3,464,906   $  -   $  -   Investment in
equity securities   150,169     -     -     150,169     $  3,615,075   $
 3,464,906   $  -   $  150,169  

On December 14, 2007 the FASB issued a proposed FASB staff position ("FSP") that
would amend SFAS 157 to delay its effective date for all non-financial assets
and non-financial liabilities, except for those that are recognized or disclosed
at fair value in the financial statements on a recurring basis, that is, at
least annually. For items within the scope of the proposed FSP the effective
date of SFAS 157 would be delayed to fiscal years beginning after November 15,
2008 (fiscal 2010 for the Company) and interim periods within those fiscal
years. During February 2008, the FASB confirmed and made effective the FSP. The
Company has chosen not to implement SFAS 157 for non-financial assets and
non-financial liabilities at this time.

-20-

--------------------------------------------------------------------------------

NOTE 10 – FAIR VALUE MEASUREMENT (Continued)

Changes in level 3 assets measured at fair value on a recurring basis for the
year ended March 31, 2009:

    Amounts   Investment in equity securities:       Balance at March 31, 2008 $
 -        Purchases   88,515        Realized gains/losses   -        Foreign
exchange loss   (34,237 )      Unrealized gain included in other comprehensive
income   95,891   Balance at March 31, 2009 $  150,169  

The equity securities purchased in June 2008 are not actively traded on a stock
exchange. The change in value was calculated based on a subsequent private
placement of the securities in January 2009 which reflected an increased market
price for the securities.

NOTE 11 - RELATED PARTY TRANSACTIONS

At March 31, 2009 and 2008, the amounts of $2,491 and $9,218; respectively, are
payable to directors and officers of the Company. These amounts are unsecured
and due on demand.

The Company’s subsidiary Raft River Energy I, LLC owed the Company $271,475 and
$205,033 at March 31, 2009 and 2008; respectively, for operating and maintenance
expenses. The receivable balance is comprised of unsecured demand obligations
due within twelve months. During the year ended March 31, 2009 and 2008, the
Company received the following fees from RREI:

    Years Ended March 31,       2009     2008     2007   Management fees $
 250,000   $  62,500   $  -   Lease and royalties   97,098     121,742    
90,206     $  347,098   $  184,242   $  90,206  

The Company incurred the following transactions with directors, officers and a
company with a common director:

    Years Ended March 31,       2009     2008     2007   Administrative services
$  -   $  22,321   $  20,563   Director fees   60,000     41,250     23,250  
Consulting fees   -     16,000     24,000     $  60,000   $  79,571   $  67,813
 

NOTE 12 - DIFFERENCES BETWEEN CANADIAN AND U.S. GAAP

The Company’s consolidated financial statements have been prepared in accordance
with U.S. generally accepted accounting principles (“U.S. GAAP”). The material
difference in respect to these financial statements between U.S. GAAP and
Canadian GAAP is reflected in the recording of Property, Plant and Equipment.
Under Canadian GAAP, development and exploration costs associated with the Raft
River project (property lease payments, geological consulting fees, well
monitoring and permitting, etc.) were recorded as a capital asset. Under U.S.
GAAP, these amounts are expensed.

-21-

--------------------------------------------------------------------------------

NOTE 12 - DIFFERENCES BETWEEN CANADIAN AND U.S. GAAP (Continued)

As a result of the above, under Canadian GAAP the following line items in the
consolidated balance sheets and income statements would have been presented as
follows:

Consolidated Balance Sheets

  U.S. GAAP
March 31, 2009     Canadian GAAP
March 31, 2009     U.S. GAAP
March 31, 2008     Canadian GAAP
March 31, 2008  

Plant, Property and Equipment

$  29,340,846   $  29,781,457   $  6,858,015   $  7,298,626  

Total Assets

  51,631,870     52,072,481     40,366,933     40,807,544  

Stockholders’ Equity

  48,425,218     48,865,829     37,896,260     38,515,831  

Total Liabilities and Stockholders’ Equity

$  51,631,870   $  52,072,481   $  40,366,933   $  40,807,544  

 

                       

Consolidated Statements of Operations and Comprehensive Loss

  U.S. GAAP
Year Ended
March 31, 2009     Canadian GAAP
Year Ended
March 31, 2009     U.S. GAAP
Year ended
March 31, 2008     Canadian GAAP
Year ended
March 31, 2008  

Loss from Operations

$  (5,872,659 ) $  (5,872,659 ) $  (4,612,863 ) $  (4,612,863 )

Net Loss

$  (5,735,747 ) $  (5,735,747 ) $  (3,549,186 ) $  (3,549,186 )

NOTE 13 - COMMITMENTS AND CONTINGENCIES

Operating Lease Agreements

The Company has entered into several lease agreements with terms expiring up to
December 1, 2034 for geothermal properties adjoining the Raft River Geothermal
Property and for Neal Hot Springs. The Company incurred total lease expenses for
year ended March 31, 2009, 2008, and 2007 totaled $108,185, $100,128 and
$28,698; respectively.

BLM Lease Agreements


Idaho

On August 1, 2007, the Company signed a geothermal resources lease agreement
with the United States Department of the Interior Bureau of Land Management
(“BLM”). The contract requires an annual payment of $3,502 including processing
fees. The primary term of the agreement is 10 years. After the primary term, the
Company has the right to extend the contract. BLM has the right to terminate the
contract upon written notice if the Company does not comply with the terms of
the agreement.

San Emidio

The lease contracts are for approximately 21,905 acres of land and geothermal
rights located in the San Emidio Desert, Nevada. The lease contracts have
primary terms of 10 years. Per federal regulations applicable for the contracts,
the lessee has the option to extend the primary lease term another 40 years if
the BLM does not need the land for any other purpose and the lessee is
maintaining production at commercial quantities. The leases require the lessee
to conduct operations in a manner that minimizes adverse impacts to the
environment.

Gerlach

The Gerlach Geothermal LLC assets are comprised of two BLM geothermal leases and
one private lease totaling 3,615 acres. Both BLM leases have a royalty rate is
based upon 10% of the value of the resource at the wellhead. The amounts are
calculated according to a formula established by Minerals Management Service
(“MMS”). One of the two BLM leases has a second royalty commitment to a third
party of 4% of gross revenue for power generation and 5% for direct use based on
BTUs consumed at a set comparable price of $7.00 per million BTU of natural gas.
The private lease has a 10 year primary term and would receive a royalty of 3%
gross revenue for the first 10 years and 4% thereafter.

-22-

--------------------------------------------------------------------------------

NOTE 13 - COMMITMENTS AND CONTINGENCIES (Continued)

Granite Creek

The Company has three geothermal lease contracts with the BLM for the Granite
Creek properties. The lease contracts are for approximately 5,414 acres of land
and geothermal water rights located in North Western Nevada. The lease contracts
have primary terms of 10 years. Per federal regulations applicable for the
contracts, the lessee has the option to extend the primary lease term another 40
years if the BLM does not need the land for any other purpose and the lessee is
maintaining production at commercial quantities. The leases state annual lease
payments of $5,414, not including processing fees, and expire October 31, 2012.

Office Lease

The Company entered into a 3 year lease contract effective January 1, 2008
through January 31, 2011, for general office space for an executive office
located in Boise, Idaho. The lease payments are due in monthly installments that
start at $5,637 per month and increase annually to $5,981 per month.

The following is the total contracted lease obligations for the next five fiscal
years:

Years Ending   March 31,

Amount

    2010 $ 143,377 2011 134,258 2012 74,713 2013 49,103 2014 46,599 Thereafter
98,791

Power Purchase Agreements

The Company has signed a power purchase agreement with Idaho Power Company for
sale of power generated from its subsidiary Raft River Energy I, LLC. The
Company has also signed a transmission agreement with Bonneville Power
Administration for transmission of the electricity from this plant to Idaho
Power, and from the phase two plants to other purchasers. These agreements will
govern the operational revenues for the initial phases of the Company’s
operating activities.

The Company signed a power purchase agreement on March 12, 2008 with Eugene
Water and Electric Board for the planned phase two power plant at Raft River,
Idaho. The agreement allows for variable output up to a maximum of 16 megawatts
with a term of 25 years. The agreement is subject to successful drilling and
resource development.

As a part of the purchase of the assets from Empire Geothermal Power, LLC and
Michael B. Stewart acquisition (“Empire Acquisition”), a power purchase
agreement with Sierra Pacific Power Company was assigned to the Company. The
contract has a stated expected output of 3,250 kilowatts maximum per hour and
extends through 2017. All power produced will be purchased and there are no
penalties for not meeting or exceeding expected output levels.

Construction Contract

On December 5, 2005, the Company signed a contract (the “Ormat EPC Agreement”)
with Ormat Nevada, Inc. (“Ormat”) for Ormat to construct a 13 megawatt
geothermal power plant at Raft River, Idaho. As part of the Agreement, Ormat has
guaranteed certain performance specifications and plant components. As of March
31, 2009, the Company retains $75,000 for release to Ormat upon Ormat’s
completion of certain punch list items, namely, the repairs to the grounding
grid and the reduction of the oversplash of water in the cooling tower. As a
result of negotiations, Ormat issued a credit of $200,000 against an outstanding
invoice. The Company paid the net amount due less the $200,000 and $75,000
retainage to secure release of a lien on the project filed by Ormat.

-23-

--------------------------------------------------------------------------------

NOTE 14 – JOINT VENTURES


Raft River Energy I LLC

Raft River Energy I is a joint venture between the Company and Raft River I
Holdings, LLC a subsidiary of Goldman Sachs Group, Inc. An Operating Agreement
governs the rights and responsibilities of both parties. At fiscal year end, the
Company had contributed approximately $17.9 million in cash and property, and
Raft River I Holdings, LLC has contributed approximately $34 million in cash.
Profits and losses are allocated to the members based upon contributed capital
levels. For income tax purposes, Raft River I Holdings, LLC will receive a
greater proportion of the share of losses and other income tax benefits. This
includes the allocation of production tax credits, which will be distributed 99%
to Raft River I Holdings, LLC and 1% to the Company during the first 10 years of
production. During the initial years of operations Raft River I Holdings, LLC
will receive a larger allocation of cash distributions.

Gerlach Geothermal LLC

On April 28, 2008, the Company formed Gerlach Geothermal, LLC (“Gerlach”) with
our partner, Gerlach Green Energy, LLC (“GGE”). The purpose of the joint venture
is the exploration of the Gerlach geothermal system, which is located in
northwestern Nevada, near the town of Gerlach. Based upon the terms of the
members’ agreement, the company owns a 60% interest and GGE owns a 40% interest
in Gerlach Geothermal, LLC. The agreement gives GGE an option to maintain its
40% ownership interest as additional capital contributions are required. If GGE
dilutes to below a 10% interest, their ownership position in the joint venture
would be converted to a 10% net profits interest. During the quarter end March
31, 2009, the Company contributed $746,000 in cash and $300,000 for a geothermal
lease and mineral rights; and the GGE contributed $697,000 of geothermal lease,
mineral rights and exploration data.

The consolidated financial statements reflect 100% of the assets and liabilities
of Gerlach, and report the current minority interest of GGE. The full results of
Gerlach’s operations will be reflected in the statement of operations with the
elimination of the minority’s interest identified.

NOTE 15 – PRO FORMA FINANCIAL INFORMATION

With the acquisition of the assets at San Emidio effective May 1, 2008, we are
required to report selected information for our consolidated statements of
operations on a pro forma basis as if the San Emidio acquisition had been
completed at the beginning of the periods being reported on. Selected line item
information is as follows:

    For the Three Months Ended,     For the Year Ended,       March 31,    
March 31,       2009     2008     2009     2008   Energy Sales $  425,056   $
 380,790   $  1,700,222   $  1,523,158   Plant Operations $  679,583   $
 581,386   $  2,718,332   $  2,325,544   Net Loss $  (244,674 ) $  (166,117 ) $
 (978,696 ) $  (664,469 ) Loss per share $  (0.00 ) $  (0.00 ) $  (0.02 ) $
 (0.01 ) Weighted average shares   62,033,884     53,469,527     62,020,474    
52,407,704  

-24-

--------------------------------------------------------------------------------

NOTE 16 – SUBSEQUENT EVENTS


Department of Energy Loan Guarantee

On February 26, 2009, the Company submitted an application for the Neal Hot
Springs project to the Department of Energy (“DOE”) Energy Efficiency, Renewable
Energy and Advanced Transmission and Distribution Solicitation loan guarantee
program under Title XVII of the Energy Policy Act of 2005. The Company was
notified that its project application is complete, the power plant technology
choice qualifies as new or improved under the program, and the project has been
selected to proceed in the project loan process. The Company announced on May
26, 2009, that it has been selected by the DOE to enter into due diligence
review on an $85 million project loan for the Neal Hot Springs project located
in eastern Oregon. If awarded, the loan is expected to provide 80% of the $106
million estimated total capital cost. The new plant, designed to deliver 22
megawatts of power net to the grid, is scheduled to begin commercial operations
in late 2011.

Employee Stock Options

On May 26, 2009, the Company announced the regular annual grant of employee
stock options pursuant to its Stock Option Plan to directors, employees and
consultants to acquire 1,795,000 shares exercisable at a price of $0.92 per
share for a term of 5 years expiring May 26, 2014.

Production Pump at Raft River Energy I, LLC

On June 1, 2009, the production pipe column on a well at Raft River Energy I,
LLC failed. This is the pipe that carries the geothermal fluid to the surface
and supports the pump weight. The repair process has started and the pipe column
and pump have been removed from the well. While the final repair costs have not
been determined, initial estimates indicate that repair costs could exceed
$600,000. Plant energy production has been reduced due to the failure. If the
repair process goes according to plan, the repairs will be completed by June 19,
2009.

-25-

--------------------------------------------------------------------------------